OPINION AND ORDER
The violation of the disciplinary rule providing that lawyers should timely settle estates constitutes unethical, unprofessional conduct which tends to bring the bench and bar into disrepute. SCR 3.130(2).
On February 5, 1987, and at times thereafter, Lee L. Coleman indicated to Marlene White and to the Kentucky Bar Association that he would promptly conclude the estate of George Hamilton; nonetheless, the estate remained unsettled as of February 24, 1989, at which time the Kentucky Bar Association commenced this disciplinary proceeding. As of this date, the estate has finally been closed.
Based upon those facts and after a careful review of the record, the Court is of the opinion that Movant acted in an unprofessional manner by failing to timely complete the estate of George Hamilton and that his failure to complete the estate is such that he should be and he is hereby publicly reprimanded.
Movant shall pay the costs of these proceedings.
STEPHENS, C.J., and COMBS, GANT, LAMBERT, LEIBSON and WINTERSHEIMER, JJ., concur.
ENTERED March 15, 1990.
/s/ Robert F. Stephens Chief Justice